Exhibit 5.1 GRAUBARD MILLER The Chrysler Building 405 Lexington Avenue New York, New York 10174 February 3, CPI Aerostructures, Inc. 60 Heartland Boulevard Edgewood, New York 11717 Ladies and Gentlemen: Reference is made to the Registration Statement on Form S-8 (“Registration Statement”) filed by CPI Aerostructures, Inc. (“Company”), a New York corporation, under the Securities Act of 1933, as amended (“Act”), with respect to an aggregate of 500,000 shares of common stock, par value $.001 per share (“Common Stock”), to be offered by the Company under the Company’s Performance Equity Plan 2009 (the “2009 Plan”). We have examined such documents and considered such legal matters as we have deemed necessary and relevant as the basis for the opinion set forth below.With respect to such examination, we have assumed the genuineness of all signatures, the authenticity of all documents submitted to us as originals, the conformity to original documents of all documents submitted to us as reproduced or certified copies, and the authenticity of the originals of those latter documents.As to questions of fact material to this opinion, we have, to the extent deemed appropriate, relied upon certain representations of certain officers and employees of the Company.We have also assumed that in granting future awards under the 2009 Plan, the Board of Directors of the Company or the appropriate committee thereunder will exercise its discretion in establishing the terms of such awards within the permissible limits of the law of the State of New York and thecertificate of incorporation, as amended and amended and restated by-laws of the Company. Based upon the foregoing, it is our opinion that the Common Stock to be issued by the
